Citation Nr: 1635049	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-50 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for schizophrenia, rated as 30 percent disabling prior to December 7, 2011, and as 70 percent disabling thereafter.

3.  Entitlement to an increased rating for varicose veins of the left leg, rated as 10 percent disabling prior to November 21, 2011, and as 40 percent disabling thereafter.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in dated in April 2007 and September 2015.  In April 2016, the Veteran testified at a hearing before the undersigned.


FINDINGS OF FACT

1.  At his April 2016 hearing before the Board, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for PTSD be withdrawn.

2.  Prior to December 7, 2011, the Veteran's schizophrenia was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as, difficulty in understanding complex commands, impairment of short-term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  Since December 7, 2011, the Veteran's schizophrenia has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Prior to November 21, 2011, the Veteran's varicose veins of the left leg resulted in persistent edema thoroughly relieved with elevation of extremity or compression hosiery.

5.  Since November 21, 2011, the Veteran's varicose veins of the left leg resulted in persistent edema and stasis pigmentation, but no ulceration.

6.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Prior to December 7, 2011, the criteria for an increased 50 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9211 (2015).

3.  Since December 7, 2011, the criteria for a rating in excess of 70 percent for schizophrenia have been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9211 (2015).

4.  Prior to November 21, 2011, the criteria for a rating in excess of 10 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.104, DC 7120 (2015).

5.  Since November 21, 2011, the criteria for a rating in excess of 40 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.104, DC 7120 (2015).

6.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In December 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for PTSD, as identified in the October 2009 statement of the case. 

At his April 2016 hearing, the Veteran stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for PTSD, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection for PTSD is dismissed.

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At his hearing, the Veteran stated that his appealed disabilities has worsened since VA examinations conducted in 2011.  However, a review of the record reflects that the Veteran has undergone more recent VA examinations, to include in 2015.  The symptoms that the Veteran reported at his hearing were also reported at these examinations and in other evidence of record.  Thus, the Board finds that new VA examinations are not necessary in this instance, as there is no evidence to demonstrate that the current examinations are inadequate.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Schizophrenia

The Veteran's schizophrenia has been rated as 30 percent disabling under DC 9211 prior to December 7, 2011, and as 70 percent thereafter.  

The next higher 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9211. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, a May 2006 VA psychiatric consultation reflected that the Veteran was anxious about whether his job would begin to require a higher skill set.  He would become anxious and depressed when watching the news about the Iraq war.  His wife told him that he was kicking and fighting in his sleep.  Mental status examination was normal but for a depressed mood and blunted affect.  He was diagnosed with depression, anxiety, and rule out PTSD and psychosis.  

On November 2006 VA examination, the Veteran reported that he had not sought treatment for his psychiatric symptoms for many years, until three years previously when his job became stressful.  He reported that he had been employed as an equipment specialist for 30 years.  He had had a good relationship with his supervisor.  He attended church weekly.  He had an intact family unit.  He watched television in his leisure time.  He reported symptoms of paranoia towards others and had trouble trusting others.  He did not exhibit delusions.  He sometimes saw a "shadow" out of the corner of his eye.  He did not exhibit auditory hallucinations, though in 2006 he had reported to his physician a knocking sound in his head.  He had trouble with anxiety, depression, and sleep.  However, sleep medication helped.  Mental status examination reflected that he had good grooming and was able to maintain eye contact most of the time.  He was shy but cooperative.  His speech was normal, though he did pause before responding.  His affect was reactive and appropriate, but at times anxious.  His thinking was linear and goal-directed.  He was oriented in all spheres.  There was no bizarre behavior.  He was diagnosed with residual schizophrenia, psychosis, and depressive disorder.  The examiner felt that the Veteran had functioned fairly well since 1975.  He appeared to have marginal trouble getting along with others.

VA treatment records reflect that in May 2007, the Veteran reported memory trouble, even forgetting the road he was on.  He felt anxious twice per week.  He felt paranoid at times.  He was noted to have good eye contact, coherent thoughts, and goal-directed process.  There was no delusional content.  He was anxious.  In December 2007, he reported occasional depressed mood and passive suicidal thoughts.  He was suffering from memory difficulties and needed help at work.  His affect was constricted and his mood was depressed.  His speech was normal and thoughts fairly coherent.  He denied any auditory hallucinations but sometimes saw shadows in his periphery.

On October 2009 VA examination, the Veteran reported keeping to himself most of the time.  He would read the bible, work in the yard, and watch television.  He appeared clean, neatly groomed, and appropriately dressed.  He was intact in all spheres of orientation.  His thought content and process were unremarkable.  He had a sleep impairment but a sleep aid helped.  He reported a passing suicidal thought about one year previously.  He had good impulse control.  He had trouble with his memory in terms of where he would place items.  He worked as an equipment expediter.  He would take several days off per month to be away from people.  He attributed his success at work due to an understanding supervisor who also served in the military.  He was diagnosed with residual schizophrenia, psychosis, and a depressive disorder.  The examiner concluded that the Veteran's psychiatric disorder resulted in signs and symptoms that resulted in deficiencies in mood, but not in judgment, thinking, family relations, or work.  The examiner explained that the Veteran reported some occasional depressed mood and discomfort with others.  He had a mild to moderate level of anxiety.  

An October 2010 VA treatment record reflects that the Veteran was feeling anxious and easily startled.  He had a daily depressed mood and sometimes heard voices calling his name.  He was hypervigilant but denied frank paranoid thoughts.  He was calling into work sick more frequently so as not to be around others.  Mental status examination showed that he was oriented in all spheres.  His speech was with soft tone.  His thoughts were coherent and goal-directed.  His affect was constricted.  His mood was anxious and dysthymic.
 
In October 2010, the Veteran reported missing one day a week from work.  He was forgetful on the job.  He had unpredictable mood swings and trouble sleeping.  His psychiatric and sleep medication had been increased in dosage.

In January 2011, the Veteran underwent a neuropsychiatric evaluation related to his complaints of memory trouble.  However, the conclusion was that the Veteran's testing showed poor effort, as results were far more impaired than the Veteran and his wife described as well as when compared to the usual cut-off scores.  The testing was considered invalid.  It was noted that he was also applying for an increase in disability benefits concurrently to the examination.

On December 2011 VA examination, the Veteran reported experiencing mild delusions of people trying to harm him and a fear of something bad happening.  There was no significant disorganized behavior.  He was able to drive to work and back.  He was having trouble with concentration and would often get frustrated.  He was fully oriented.  He had trouble with memory testing.  He enjoyed going to church, and being with his wife.  He had a good relationship with his children and grandchildren.  He was independent in his activities of daily living but needed help with his finances.  He continued to suffer from a sleep impairment.  Following mental status examination, the examiner concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.


On December 2014 VA examination, the Veteran reported socially that he lived with his wife on whom he depended, he had relationships with his children and grandchildren, he had friends at his church, and also that he volunteered at the VA two to three times per week.  He reported sleepless nights some nights.  His mood was dysthymic.  He was noted to be alert and oriented in all spheres.  His clothing was appropriate.  He was cooperative and participated in the evaluation procedures.  His affect was somewhat constricted.  He endorsed symptoms of depression.  His thought processes were linear.  His associations were goal-oriented.  His judgment was intact.  There was no indication of significant long term memory issues.  There was possible short term memory and/or concentration deficits.  Following mental status examination, the examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas.

On July 2015 VA examination, the Veteran's prominent symptoms were anxiety, a chronic sleep impairment, mild memory loss, and persistent delusions or hallucinations.  It was noted that on mental status examination, the Veteran frequently and easily gave up during tasks despite the examiner's repetitive encouragements to continue trying.  Cognitive testing showed fair responses.  He denied suicidal and homicidal ideations.  He somewhat endorsed visual hallucinations.  He stated that sometimes his mood would be off.  He appeared somewhat anxious and nervous on evaluation.  He tended to stay by himself but did get along with other volunteers and church members.

At his April 2016 hearing before the Board, the Veteran stated that he was saw his psychiatrist every three months for prescription management.  He stated that his biggest trouble was with falling asleep.  He didn't associate with others and did not have friends.  He would volunteer at the VA but would forget where to go once he was there.  He stated that he had a fear of being around others with guns.  He would sometimes forget what he was talking about in a conversation.  He had memory trouble.

After reviewing the evidence of record, the Board finds that for the period prior to December 7, 2011, the date of VA examination, an increased 50 percent rating, but no higher, is warranted for the Veteran's schizophrenia.  As concluded by the October 2009 VA examiner, the Veteran's symptoms, to include anxiety and occupational and social impairment, were mild to moderate in nature.  However, while he was experiencing stress at his job with regard to getting along with others and in terms of the skill set required, he was able to maintain his employment throughout this period of time.  Moreover, his social impairment, while reduced, was not deficient, in that he had an intact nuclear family unit, a relationship with extended family, and a church network.  He did exhibit some symptoms contemplated by the 50 percent rating, to include impairment of short term memory, impaired judgment, disturbance of motivation and mood, and difficulty in establishing and maintaining work and social relationship.  It was not shown during this period of time that the Veteran had an inability to establish or maintain such relationships, for the above reasons.  Thus, while he demonstrated symptoms contemplated by the 50 percent rating, and is therefore entitled to increased 50 percent rating prior to December 7, 2011, at no time during that period did he demonstrate a more severe disability as contemplated by the 70 percent rating.  For instance, he did not show suicidal ideation, he did not demonstrate obsessional rituals, his speech was never illogical or obscure, he did not exhibit near continuous panic or anxiety, but rather had anxiety that came and went, there was no indication of unprovoked violence, and there was no indication of spatial disorientation or neglect of personal hygiene.  The Veteran's most prominent symptoms were impaired sleep and memory loss.  Those symptoms are contemplated by the 50 percent rating, and his sleep impairment was receptive to sleep aids.  Finally, though the Veteran did have some mild auditory and visual hallucinations, they were never described as moderate or moderately severe.  Thus, an increased 50 percent rating, but no higher, is appropriate for the period prior to December 7, 2011.

Since December 7, 2011, a rating in excess of 70 percent is not warranted.  At no time during that period of time, to the present, has the Veteran's disability more nearly approximated the symptoms contemplated by the 100 percent rating.  The Veteran does state that he has experienced memory loss to include of such matters as relatives names, however, neuropsychiatric testing results questioned his credibility in that regard.  Testing demonstrated that his symptoms were well below the cut-off scores such that his effort was questionable.  Moreover, while the Veteran reports a severe form of memory loss, he is at the same time able to attend to his activities of daily living and drive independently.  Thus, the Board also questions his credibility with regard to such statements, and finds that when viewing these statements against the totality of the evidence, they alone do not meet the criteria of the 100 percent rating.  Significantly, the remainder of the Veteran's symptoms are moderate in degree, and in December 2014, the VA examiner determined that the Veteran's symptoms fit within the 70 percent rating criteria.  This finding comports with the 2015 VA examination and VA treatment records.  For these reasons, the Board finds that for the period since December 7, 2011, a rating in excess of 70 percent is not warranted. 

Left Varicose Veins

Under DC 7120, contemplating varicose veins, a 10 percent evaluation is warranted for varicose veins manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation requires persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration. A 100 percent rating is warranted when the condition is manifested by massive board-like edema with constant pain at rest, provided that the symptoms are due to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

Turning to the evidence of record, on September 2009 VA examination, the Veteran reported that his left lower leg was uncomfortable.  He used support stockings and Advil to relieve his symptoms.  Physical examination noted multiple large varicose veins on the calf, ankle, and foot. There was edema, but it was not persistent.  There was no skin discoloration.  He also reported aching after prolonged walking or standing.  The effect on the Veteran's employment was that there was decreased mobility and pain.  However, he reported that he worked in an office environment.

On November 2011 VA examination, the Veteran reported experiencing swelling and pain of the left leg, but no ulcers.  He wore his compression stocking daily.  He reported experiencing aching and fatigue  in his leg after prolonged walking or standing that was relieved by elevation of the leg and compression hosiery.    There was evidence of persistent edema and persistent subcutaneous induration, but no stasis pigmentation or intermittent ulceration.  

On December 2015 VA examination, the Veteran reported experiencing aching and fatigue in his leg after prolonged walking or standing that was relieved by elevation of the leg and compression hosiery.  He reported intermittent edema.  The Veteran reported an increase in left leg pain with prolonged standing and walking which had a functional impact.  There were no other pertinent physical findings.

At his April 2016 hearing before the Board, the Veteran stated that he received new compression stockings every six months.  He was getting lumps on his legs.  When he elevated his legs, the swelling would go down.  He had moderate pain.

In this case, the Board finds the evidence to be clear that a higher rating is not warranted at any time during the appeal period.  Prior to November 21, 2011, the pertinent medical evidence was negative for a finding of related stasis pigmentation or eczema.  Intermittent edema, aching, and fatigue were relieved by elevation of extremity or compression hosiery.  Prior to November 2011, the Veteran reported consistently that elevating his legs allowed the swelling to go back down, and that he experienced symptoms of pain and swelling when not using compression stockings.  Accordingly, the criteria for a higher 20 percent rating have not been met for this period of time.  

Since November 21, 2011, there have been no findings of ulceration.  The Veteran did not report symptoms of ulceration at his 2016 hearing, and none was found on 2015 VA examination.  Accordingly, a rating in excess of 40 percent is not warranted.

Extraschedular

The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  However, the Veteran's schizophrenia and varicose veins are manifested by symptoms contemplated by the rating schedule.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  In that regard, the rating criteria contemplates the Veterans swelling, aching, and pain associated with this varicose veins.  The Veteran's schizophrenia symptoms, to include anxiety, some hallucinations, a sleep impairment, memory loss, and social trouble are considered in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a) , 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 


The Veteran is currently service-connected for schizophrenia, varicose veins of the left leg, and chronic rhinitis.  He met the scheduler criteria for a TDIU beginning December 7, 2011.   The record reflects that the Veteran retired from his job in January 2014.

In April 2015, the Veteran stated that he was given the option to retire from his job or would have been terminated for such reasons as sleeping on the job due to his sleep impairment, and being irritable and rude to his coworkers.

In July 2015, the Veteran's employer reported that the reason for the Veteran's termination of employment was "regular retirement."  

In September 2015, the July 2015 VA psychiatric examiner reviewed the claims file and determined that despite the Veteran's schizophrenia, he would appear to be capable of completing simple repetitive tasks that could be performed in an environment that did not require more than superficial social interactions.  The examiner explained that the Veteran had worked in such an environment for 38 years until his retirement.  He continued to remain active by volunteering 20 hours per week.  He had recently acknowledged that staying active helped.

A November 2015 VA treatment record reflects the Veteran's report that he was volunteering at the VA pushing wheelchairs and that he liked his job, but sometimes felt anxious.  He tried to hide is anxiety by chewing gum.  He denied any interim voices or depression.  

In this case, the Board finds that the weight of the competent and credible evidence weighs against the Veteran's claim, and therefore the claim for a TDIU must be denied.  Significantly, the 2015 VA examiner conducted a thorough assessment of the Veteran and reviewed the filed, but found that the Veteran was able to work in a restricted environment with little social interaction.  That opinion is supported by the record.  There is no indication that the Veteran lacks the required skill or educational background for such employment.  While the Veteran states that he had to retire or he would have been terminated, his employer responded instead that he took a regular retirement.  The record reflects that he worked in the same position for many decades.  Thus, there is a history of stable employment.  Moreover, the Veteran volunteers with the VA on a regular basis.  He has also been shown to be active in his church.  While he suffers from memory impairment, the 2010 neuropsychiatric examiner suggested that the Veteran employ techniques to aid in his memory, such as writing down to-do lists and other tasks, and using a GPS when driving.  The evidence does not demonstrate that the Veteran suffers from a memory impairment that would prohibit his ability to obtained and maintain substantially gainful employment.  Rather, the competent medical evidence weighs against such a finding.

While the Veteran does suffer from psychiatric symptoms related to his schizophrenia, it was concluded on VA examination that he could work in certain restricted environments despite those impairments.  The Veteran's other service-connected disabilities have not been assessed to preclude gainful employment, and the Veteran has not asserted such.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected disabilities.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.



ORDER

The issue of entitlement to service connection for PTSD is withdrawn.

Prior to December 7, 2011, an increased 50 percent rating for schizophrenia is granted.

Since December 7, 2011, a rating in excess of 70 percent for schizophrenia is denied. 

Prior to November 21, 2011, a rating in excess of 10 percent for varicose veins of the left leg is denied.

Since November 21, 2011, a rating in excess of 40 percent for varicose veins of the left leg is denied.

A TDIU is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


